Citation Nr: 1709095	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a fractured great right toe.

2.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss.
 
3.  Entitlement to a rating in excess of 10 percent for tinnitus. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

(The issue of entitlement to a waiver of recovery of an overpayment of VA monetary benefits in the amount of $420 will be addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Original jurisdiction over this matter was subsequently transferred to the RO in Waco, Texas. 

The Veteran's claim's folder has been rebuilt.

The issue of entitlement to a waiver of recovery of an overpayment of VA monetary benefits in the amount of $420 will be addressed in a separate Board decision.

In January 2014, the Veteran testified at a Board hearing before the undersigned.  A transcript of the proceeding is associated with the record. 

In March 2014, the Board denied an increased disability rating for residuals of a fractured great right toe.  The Board remanded the issues of entitlement to a rating in excess of 40 percent for bilateral hearing loss, and entitlement to a rating in excess of 10 percent for tinnitus.

The Veteran appealed the portion of the March 2014 decision denying a higher rating for a right great toe disability to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a September 2014 Joint Motion for Partial Remand, which vacated and remanded the denial of a higher rating for a right great toe disability.

In December 2014, the Board remanded the case for additional evidentiary development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 10 percent for residuals of a fractured great right toe; entitlement to a rating in excess of 40 percent for bilateral hearing loss; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus has been assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for the Veteran's tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The claim for a higher rating for the service-connected tinnitus must be denied as a matter of law.  Therefore, the VCAA is inapplicable, and discussion of the duty to notify and assist the Veteran is unnecessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

On September 12, 2016, the AOJ issued a statement of the case for the issue of entitlement to an increased evaluation for tinnitus.  On November 14, 2016, VA received correspondence regarding the continued denial of an increased evaluation for tinnitus.  The Veteran's representative has presented appellate argument on this matter.  The Court held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court stated that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says." Id. at 47.  The Veteran was not informed that his subsequent appeal was not timely.  Therefore, VA treated his appeal as timely and the Board will decide this issue.

The Veteran's tinnitus is rated at 10 percent under Diagnostic Code 6260.  Diagnostic Code 6260 provides that only a 10 percent evaluation can be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  The claim is denied.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1) (2016).  However, in this case, the Board finds that the record does not show that the Veteran's tinnitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Notably, the April 2015 VA examiner found that the Veteran's tinnitus did not affect the conditions of his daily life.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including complaints of ringing in the ears.  As such, the available schedular evaluation for this disability is adequate.  To the extent that the Veteran has difficulty with his hearing acuity, such matters will be addressed in the adjudication of his pending appeal for a higher disability evaluation for his service-connected hearing loss disability.  To the extent that the Veteran contends that his tinnitus, along with his other service-connected disabilities affects his employability, the matter of entitlement to a total disability evaluation also remains on appeal and is addressed in the Remand below.  


ORDER

A rating in excess of 10 percent for tinnitus is denied.


REMAND

In December 2014, the issues of entitlement to a rating in excess of 10 percent for residuals of a fractured great right toe; entitlement to a rating in excess of 40 percent for bilateral hearing loss; and, entitlement to a TDIU were remanded to the AOJ for additional evidentiary development, including readjudicating the issues in a Supplemental Statement of the Case (SSOC).  A review of the record indicates that the AOJ did not readjudicate these claims in a SSOC as requested in the prior Remand.  Therefore, a remand is necessary for the prior remand development to be completed.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Readjudicate the issues on appeal in light of all additional evidence added to the record.  

2.  If the benefits sought on appeal are denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


